oOo 2 SS DH CA BR Ww Oh a

mmm met
~~ AN A FP WwW YP | &S

Case 3:20-cr-00090-CAB Document 19 Filed 02/11/20 PagelD.22 Page 1 of 2

. (

c. 1

 

FILED

FEB 11 2020

 

 

 

 

CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

BY DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Criminal No.20-CR-06qo~-cAB

CONSENT TO RULE 11 PLEA
IN A FELONY CASE BEFORE
UNITED STATES MAGISTRATE

)
Plaintiff, )
) JUDGE
)
)
)

Vi.
Russell Jay Sedgwick
Defendant.

 

I have been advised by my attorney and by the
United States Magistrate Judge of my right to enter my

 

BRO ee
Co Oo ©

plea in this case before a United States District
Judge. J hereby declare my intention to enter a plea

of guilty in the above case, and I request and consent

 

te
—

Nw NM NY NM OY ON Oh
CoO —“ Of fA hl UN

 

a

to have my plea taken by a United States Magistrate
Judge pursuant to Rule 11 of the Federal Rules of
Criminal Procedure.

I understand that if my plea of guilty is taken by
the United States Magistrate Judge, and the Magistrate
Judge recommends that the plea be accepted, the
assigned United States District Judge will then decide

whether to accept or reject any plea agreement I may

 

 
ry
'

—

Case 3:20-cr-00080-CAB Document 19 Filed 02/11/20 PagelD.23 Page 2 of 2
fo ( *

have with the United States and will adjudicate guilt

 

 

 

 

2||and impose sentence.

3 I further understand that any objections to the

4] Magistrate Judge’s findings and recommendation must be

5] filed within 14 days of the entry of my guilty plea.

6

7 ‘

8 patea: O1// Sy DO Rosy i SAG pf 1 CE
Defendant

9

10

" patea: _|'!5" ACAD Pt. G

12 Attorney for Defendant

13

14 The United States Attorney consents to have the

iS|}plea in this case taken by a United States Magistrate

16] Judge pursuant to Criminal Local Rule 11.1.

17 |

9] Dated: — “2p 7/2020
Assistant United States

20 Attorney

21

22

23

24

25

26

~~ 27 - ~—
28

 

 

 
